EXECUTION VERSION


FLEET MORTGAGE
This FLEET MORTGAGE (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Mortgage”), dated the 19th day of
March, 2019 is by SCF Barge Line LLC, a limited liability company formed and
existing under the laws of Delaware, with offices at 727 North First Street,
Suite 600, St. Louis, Missouri 63102 (the “Collateral Vessel Owner”), in favor
of JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as security trustee (the “Security
Trustee”) and as mortgagee (together with any successor mortgagee, the
“Mortgagee”), with offices at 10 S Dearborn St. L2, Chicago, Illinois 60603.
When used herein, and unless otherwise defined herein, terms and expressions
defined in the Guaranty and Collateral Agreement (as defined below), either
directly or by reference to another agreement, shall have the meanings specified
in the Guaranty and Collateral Agreement.
WHEREAS, the Collateral Vessel Owner is the sole owner of 100% of the vessels
identified and described on Schedule 1 attached hereto (each a “Vessel” and
collectively, the “Vessels”) (as amended, supplemented or otherwise modified
from time to time), which Vessels have been duly documented under the laws and
flag of the United States of America in the name of the Collateral Vessel Owner;
WHEREAS, pursuant to that certain Credit Agreement, dated as of March 19, 2019,
a copy of which is attached hereto as Exhibit A (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SEACOR HOLDINGS INC., a publicly traded corporation duly
formed and existing under the laws of the State of Delaware (together with its
successors and permitted assigns, the “Borrower”), the banks and other financial
institutions or entities from time to time party thereto (the “Lenders”) and
JPMorgan, as administrative agent for the Lenders (the “Administrative Agent”)
and the Security Trustee, the Lenders have severally agreed to make loans and
other extensions of credit, and certain other Secured Parties have agreed to
provide services and other financial accommodations, to the Borrower upon the
terms and subject to the conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Collateral Vessel Owner;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Collateral Vessel Owner in connection with the operation of its business;
WHEREAS, the Borrower and the Collateral Vessel Owner are engaged in related
businesses, and the Collateral Vessel Owner will derive substantial direct and
indirect benefits from the making of the extensions of credit under the Credit
Agreement and the Rate


{N3767794.5}

--------------------------------------------------------------------------------





Management and Currency Protection Transactions and services in connection with
the Specified Cash Management Obligations (each as defined in the Credit
Agreement);
WHEREAS, it is a condition precedent to (i) the obligation of the Lenders to
make their extensions of credit to the Borrower under the Credit Agreement and
(ii) the performance of certain other Secured Parties of their obligations in
connection with the Rate Management and Currency Protection Transactions and the
Specified Cash Management Obligations that the Collateral Vessel Owner shall
have executed and delivered this Mortgage to the Mortgagee for the ratable
benefit of the Secured Parties;
WHEREAS, the Collateral Vessel Owner, together with the other grantors party
thereto, and the Security Trustee have entered into that certain Guaranty and
Collateral Agreement dated as of March 19, 2019, a copy of which is attached
hereto as Exhibit B (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guaranty and Collateral Agreement”);
and
WHEREAS, the Collateral Vessel Owner has agreed to execute and deliver this
Mortgage to secure, among other things (collectively, the “Obligations hereby
secured”), (a) its obligations under the Guaranty and Collateral Agreement,
which include, inter alia, (i) a revolving credit facility in the aggregate
principal amount of up to Two Hundred Million and No/100 United States Dollars
(U.S. $200,000,000.00) (as such amount may decrease in accordance with the terms
of the Credit Agreement), (ii) the aggregate liabilities in respect of all Rate
Management and Currency Protection Obligations and all Specified Cash Management
Obligations owing to one or more Lenders or affiliates of Lenders and (iii)
interest and premiums, if any, in respect of any of the foregoing and (b) the
performance and observance of and compliance with all the covenants, terms and
conditions in the Guaranty and Collateral Agreement, the Credit Agreement, this
Mortgage and any other Credit Document contained, expressed or implied, to be
performed, observed and complied with by and on the part of the Collateral
Vessel Owner;
WHEREAS, the Collateral Vessel Owner has authorized the execution and delivery
of this Mortgage under and pursuant to the provisions of 46 U.S.C Chapter 313
and the regulations contained in 46 CFR Part 67 (collectively, the “Ship
Mortgage Act”); and
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the payment and performance of the
Obligations hereby secured, the Collateral Vessel Owner hereby covenants and
agrees with the Mortgagee for the benefit of the Secured Parties as follows:

ARTICLE I
Obligations and Granting Clause
Section 1.    Security for Obligations.


{N3767794.5}    2    



--------------------------------------------------------------------------------





This Mortgage is given as security for the Obligations hereby secured.
Section 2.    Granting Clause.
In consideration of the premises and the additional covenants herein contained
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and, for the purpose of securing as a priority in favor
of the Mortgagee, for the benefit of the Secured Parties, the due and punctual
payment and performance of the Obligations hereby secured, the Collateral Vessel
Owner has granted, mortgaged, pledged and confirmed and by these presents does
grant, mortgage, pledge and confirm, unto the Mortgagee, for the benefit of the
Secured Parties, and its successors and assigns, the whole 100% of the Vessels,
including, without limitation but only to the extent owned by the Collateral
Vessel Owner, all of the boilers, engines, machinery, masts, spars, boats,
anchors, cables, chains, fuel, rigging, tackle, capstans, outfit, tools, pumps
and pumping equipment, apparel, furniture, fittings, equipment, spare parts, and
all other appurtenances (including without limitation drilling masts, rotary
tables, substructures, draw work, engines, pumps, blowout prevention equipment,
drill pipe and drill bits) thereunto appertaining or belonging, whether now
owned or hereafter acquired, whether on board or not and also any and all
additions, improvements, renewals and replacements hereafter made in or to any
Vessels or any part of any Vessel, including all items and appurtenances
aforesaid (such Vessels, together with all of the foregoing, being referred to
herein as the “Collateral Vessels” and each individually a “Collateral Vessel”).
For the avoidance of doubt, this Mortgage shall not cover property other than
“vessels” as the term is used in Subsection (c)(2) of Section 31322 of Title 46
United States Code, as amended.
TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever.
PROVIDED, and these presents are upon the condition, that this Mortgage and the
estate and rights granted hereunder shall automatically cease, determine and be
void, otherwise to remain in full force and effect in accordance with Section 6
of Article IV.
The Collateral Vessel Owner for itself and its successors and assigns, hereby
covenants, declares and agrees with the Mortgagee and its successors and assigns
that the Collateral Vessels are to be held subject to the further covenants,
conditions, terms and uses hereinafter set forth.

ARTICLE II.    
Representations, Warranties and Covenants of the Collateral Vessel Owner




{N3767794.5}    3    



--------------------------------------------------------------------------------





The Collateral Vessel Owner represents, warrants, covenants and agrees with the
Mortgagee as follows:
Section 1.    The Collateral Vessel Owner is a limited liability company formed
and existing under the laws of Delaware. The Collateral Vessel Owner has full
power and authority to own and mortgage the Collateral Vessels; has full right
and entitlement to register the Collateral Vessels in the Collateral Vessel
Owner’s name under the flag of the United States of America and all corporate
(or equivalent) action necessary and required by law for the execution and
delivery of this Mortgage has been duly and effectively taken. This Mortgage is
and will be the legal, valid and binding obligation of the Collateral Vessel
Owner enforceable in accordance with its terms, subject as to enforcement only
to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and equitable
principles.
Section 2.    In the event of any conflict or inconsistency between this
Mortgage and the Credit Agreement, the Guaranty and Collateral Agreement or any
other Credit Document, the provisions of this Mortgage shall prevail, but only
to the extent required by United States law.
The Obligations hereby secured are in United States Dollars and the symbol “$”
when used herein shall mean such United States Dollars. Notwithstanding
fluctuations in the value or rate of United States Dollars in terms of gold or
any other currency, all payments hereunder or otherwise in respect of the
Obligations hereby secured shall be payable in terms of United States Dollars
when due and in United States Dollars when paid, whether such payment is made
before or after the due date.
Section 3.    The Collateral Vessel Owner hereby authorizes the Mortgagee to
cause this Mortgage to be duly recorded with the National Vessel Documentation
Center, in accordance with the provisions of the Ship Mortgage Act, and will
otherwise comply with and satisfy all of the provisions of the Ship Mortgage
Act, as amended, in order to establish and maintain this Mortgage as a preferred
mortgage lien thereunder upon the Collateral Vessels and upon all renewals,
replacements and improvements made in or to the same for the amount of the
Obligations hereby secured; provided, however, that the Collateral Vessel Owner
may transfer any Collateral Vessels to the extent permitted under the Credit
Agreement.
Section 4.    Neither the Collateral Vessel Owner, any charterer, the master of
the Collateral Vessels nor any other person has or shall have any right, power
or authority to create, incur or permit to be placed or imposed or continued
upon any Collateral Vessel any lien whatsoever other than Permitted Liens.
Section 5.    The Collateral Vessel Owner will carry, and shall retain, a
properly certified copy of this Mortgage with each Collateral Vessel’s marine
papers and will cause such certified copy to be placed on board each Collateral
Vessel to the extent there is a suitable place on board the Collateral Vessel to
carry such certified copy, and such certified copy shall be exhibited to any and
all persons having business therewith which might give rise to any lien on such
Collateral Vessel other than Permitted Liens, and to any representative of the
Mortgagee;


{N3767794.5}    4    



--------------------------------------------------------------------------------





and to the extent there is a suitable place on board the Collateral Vessel to do
so, the Collateral Vessel Owner will place and keep prominently displayed on
each Collateral Vessel a framed printed notice in plain type reading as follows:
“NOTICE OF MORTGAGE”
“This Vessel is covered by a Fleet Mortgage (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Mortgage”)
in favor of JPMorgan Chase Bank, N.A., as Security Trustee, under authority of
46 U.S.C. §31301 et seq. Under the terms of said Mortgage, neither the owner,
any charterer, the master of this Vessel nor any other person has any right,
power or authority to create, incur or permit to be imposed upon this Vessel any
other lien whatsoever except Permitted Liens (as defined in the Mortgage),
copies of which are available on board for inspection upon the request of any
party having business with this Vessel.”
Section 6.    (a) The Collateral Vessel Owner lawfully owns and is lawfully
possessed of the Collateral Vessels free and clear of all liens, mortgages,
taxes and encumbrances except Permitted Liens and the Collateral Vessel Owner
does hereby warrant and will defend the title and possession thereof and to
every part thereof for the benefit of the Mortgagee against the claims and
demands of all Persons whomsoever (taking into account Permitted Liens).
(a)    The Collateral Vessel Owner may not transfer ownership of any Collateral
Vessel, except to the extent permitted by the Credit Agreement.
Section 7.    (a) To the extent provided for in any Credit Document and subject
to Article IV, Section 6, this Mortgage shall extend to and constitute a lien
upon, and the Collateral Vessel Owner hereby grants the Mortgagee a security
interest in, proceeds resulting from or relating to any Disposition in respect
of any Collateral Vessel as security for the Obligations hereby secured.

ARTICLE III.    
Events of Default and Remedies.
Section 1.    The occurrence and continuation of an “event of default” under the
Credit Agreement shall constitute an “Event of Default” under this Mortgage.
Upon the occurrence and during the continuance of any Event of Default, the
security constituted by this Mortgage shall become immediately enforceable in
accordance with the terms of the Credit Agreement and, without limitation, the
enforcement remedies specified can be exercised irrespective of whether or not
the Mortgagee has exercised the right of acceleration under the Credit Agreement
or any of the other Credit Documents and the Mortgagee shall have the right, for
the benefit of the Secured Parties, to:




{N3767794.5}    5    



--------------------------------------------------------------------------------





(a)    exercise all of the rights and remedies in foreclosure and otherwise
given to mortgagees by the provisions of the laws of the United States or of any
other jurisdiction where the applicable Collateral Vessel may be found;
(b)    bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Obligations hereby secured;
(c)    take and enter into possession of any Collateral Vessel, at any time,
wherever the same may be, without legal process and without being responsible
for loss or damage, and the Collateral Vessel Owner or other person in
possession forthwith upon demand of the Mortgagee shall surrender to the
Mortgagee possession of any Collateral Vessel;


(d)    without being responsible for loss or damage (except to the extent such
loss or damage results from the Mortgagee’s gross negligence, willful
misconduct, violation of law or willful breach of its obligations hereunder, as
determined by a court of competent jurisdiction in a final non-appealable
judgment), the Mortgagee may hold, lay up, lease, charter, operate or otherwise
use any and all Collateral Vessels for such time and upon such terms as it may
deem to be for its best advantage, and demand, collect and retain all day rates,
hire, freights, earnings, issues, revenues, income, profits, return premiums,
salvage awards or recoveries, recoveries in general average, and all other sums
due or to become due in respect of any Collateral Vessel or in respect of any
insurance thereon from any person whomsoever, accounting only for the net
profits, if any, arising from such use of any Collateral Vessel and charging
upon all receipts from the use of any Collateral Vessel or from the sale thereof
by court proceedings or, pursuant to subsection (e) below, all costs, expenses,
charges, damages or losses by reason of such use, provided that the Mortgagee
shall provide the Collateral Vessel Owner with a final accounting; and if at any
time the Mortgagee shall avail itself of the right herein given it to take any
Collateral Vessel, the Mortgagee shall have the right to dock any such
Collateral Vessel, for a reasonable time at any dock, pier or other premises of
the Collateral Vessel Owner without charge, or to dock it at any other place at
the cost and expense of the Collateral Vessel Owner;


(e)    sell any and all Collateral Vessels, at any place and at such time as the
Mortgagee may specify and in such manner as the Mortgagee may deem advisable,
free from any claim by the Collateral Vessel Owner in admiralty, in equity, at
law or by statute, at public or private sale, by sealed bids or otherwise, by
mailing, by air or otherwise, notice of such sale, whether public or private,
addressed to the Collateral Vessel Owner at its last known address, fourteen
(14) days prior to the date fixed for entering into the contract of sale; the
sale may be held at such place and at such time as the Mortgagee by notice may
have specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice the Mortgagee may make any such sale at the
time and place to which the same shall be so adjourned; and any sale may be
conducted without bringing such Collateral Vessel to the place designated for
such sale and in such manner as the Mortgagee may deem to be for its best
advantage, and the Mortgagee may become the purchaser at any sale. The
Collateral Vessel Owner agrees that any sale made in accordance with the terms
of this paragraph shall be deemed made in a commercially reasonable manner
insofar as it is concerned;


{N3767794.5}    6    



--------------------------------------------------------------------------------







(f)    require that all policies, contracts, certificates of entry and other
records relating to the insurance with respect to any Collateral Vessel,
including, but not limited to, those described in Section 6.5 of the Credit
Agreement (the “Insurances”) (including details of and correspondence concerning
outstanding claims) be forthwith delivered to the Mortgagee; and


(g)    collect, recover, compromise and give a good discharge for any and all
monies and claims for monies then outstanding or thereafter arising under the
Insurances or in respect of the earnings or any requisition compensation and to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor.


Section 2.    Any sale of any Collateral Vessel made in pursuance of, and in
accordance with, this Mortgage, whether under the power of sale hereby granted
or any judicial proceedings, shall operate to divest all right, title and
interest of any nature whatsoever of the Collateral Vessel Owner therein and
thereto, and shall bar any claim from the Collateral Vessel Owner, its
successors and assigns, and all persons claiming by, through or under it. No
purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of the proceeds thereof. In case of any such sale, the Mortgagee, if
it is the purchaser, shall be entitled for the purpose of making settlement or
payment for the property purchased to use and apply the Obligations hereby
secured in order that there may be credited against the amount remaining due and
unpaid thereon the sums payable out of the net proceeds of such sale to the
Mortgagee after allowing for the costs and expense of sale and other charges;
and thereupon such purchaser shall be credited, on account of such purchase
price, with the net proceeds that shall have been so credited upon the
Obligations hereby secured. At any such sale, the Mortgagee may bid for and
purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.
Section 3.    Until the Termination Date (as defined below), the Mortgagee is
hereby irrevocably appointed attorney-in-fact of the Collateral Vessel Owner,
upon the happening and during the continuance of any Event of Default, to
execute and deliver to any purchaser aforesaid, and is hereby vested with full
power and authority to make, in the name and in behalf of the Collateral Vessel
Owner, a good conveyance of the title to the Collateral Vessels so sold. In the
event of any sale of any Collateral Vessel, under any power herein contained,
the Collateral Vessel Owner will, if and when required by the Mortgagee, execute
such form of conveyance of such Collateral Vessel as the Mortgagee may direct or
approve.
Section 4.    The Mortgagee is hereby appointed attorney-in-fact of the
Collateral Vessel Owner upon the happening and during the continuance of any
Event of Default, in the name of the Collateral Vessel Owner to demand, collect,
receive, compromise and sue for, so far as may be permitted by law, all day
rates, freight, hire, earnings, issues, revenues, income and profits of any
Collateral Vessel and all amounts due from underwriters under any insurance
thereon as payment of losses or as return premiums or otherwise, salvage awards
and recoveries,


{N3767794.5}    7    



--------------------------------------------------------------------------------





recoveries in general average or otherwise, and all other sums due or to become
due at the time of the happening and during the continuance of any Event of
Default in respect of any Collateral Vessel, or in respect of any insurance
thereon, from any person whomsoever, and to make, give and execute in the name
of the Collateral Vessel Owner acquittances, receipts, releases or other
discharges for the same, whether under seal or otherwise, and to endorse and
accept in the name of the Collateral Vessel Owner all checks, notes, drafts,
warrants, agreements and other instruments in writing with respect to the
foregoing.
Section 5.    Whenever any right to enter and take possession of any Collateral
Vessel accrues to the Mortgagee as a result of the occurrence and continuance of
an Event of Default, it may require the Collateral Vessel Owner to deliver, and
the Collateral Vessel Owner shall on demand, at its own cost and expense,
deliver to the Mortgagee such Collateral Vessel to a location designated by the
Mortgagee as demanded. If the Mortgagee shall be entitled to take any legal
proceedings to enforce any right under this Article III, the Mortgagee shall be
entitled as a matter of right to the appointment of a receiver of such
Collateral Vessel and of the day rates, freights, hire, earnings, issues,
revenues, income and profits due or to become due and arising from the operation
thereof.
Section 6.    To the extent that the Collateral Vessel Owner does not so appear,
the Collateral Vessel Owner authorizes and empowers the Mortgagee or its
appointees or any of them to appear in the name of the Collateral Vessel Owner,
its successors and assigns, in any court of any country or nation of the world
where any Collateral Vessel is libeled, attached, detained, seized or levied
upon or taken into custody under process or under color of any authority because
of or on account of any alleged lien (except for Permitted Liens) against such
Collateral Vessel from which such Collateral Vessel has not been released within
fifteen (15) days of such libel, attachment, detention, seizure, levy or taking
into custody, and to take such proceedings as to them or any of them may seem
proper towards the defense of such suit and the purchase or discharge of such
Lien, and all expenditures made or incurred by them or any of them for the
purpose of such defense or purchase or discharge shall be a debt due from the
Collateral Vessel Owner, its successors and assigns, to the Mortgagee, and shall
be secured by the lien of this Mortgage in like manner and extent as if the
amount and description thereof were written herein.
Section 7.    In the event the Mortgagee shall be entitled to exercise any of
its remedies under this Article III, the Mortgagee shall have the right to
commence proceedings in the courts of any country having competent jurisdiction
and, in particular, the Mortgagee shall have the right to arrest and take
against any Collateral Vessel and any appurtenant property thereto at whatever
place any Collateral Vessel shall be found lying. For purposes of the foregoing,
any writ, notice, judgment or other legal process or documents may (without
prejudice to any other method of service under applicable law) be served upon
the master of any Collateral Vessel (or upon anyone acting as the master) and
such service shall be deemed good service on the Collateral Vessel Owner for all
purposes.
Section 8.    Each and every power and remedy herein given to the Mortgagee
shall be cumulative and shall be in addition to every other power and remedy
herein given or now or


{N3767794.5}    8    



--------------------------------------------------------------------------------





hereafter existing at law, in equity, in admiralty or by statute, and each and
every power and remedy whether herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Mortgagee, and the exercise or the beginning of the exercise of
any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other power or remedy. The Mortgagee
shall not be required or bound to enforce any of its rights under any of the
other Credit Documents prior to enforcing its rights under this Mortgage. No
delay or omission by the Mortgagee in the exercise of any right or power or in
the pursuance of any remedy accruing upon any default as above defined shall
impair any such right, power or remedy or be construed to be a waiver of any
such Event of Default or to be an acquiescence therein; nor shall the acceptance
by the Mortgagee of any security or of any payment of or on account of the
Obligations hereby secured maturing after any Event of Default or of any payment
on account of any past default be construed to be a waiver of any right to
exercise its remedies due to any future Event of Default or of any past Event of
Default not completely cured thereby. No consent, waiver or approval of the
Mortgagee shall be deemed to be effective unless in writing and duly signed by
authorized signatories of the Mortgagee; any waiver by the Mortgagee of any of
the terms of this Mortgage or any consent given under this Mortgage shall only
be effective for the purpose and on the terms which it is given and shall be
without prejudice to the right to give or withhold consent in relation to future
matters (which are either the same or different).
Section 9.    If at any time after an Event of Default and prior to the actual
sale of any Collateral Vessel by the Mortgagee or prior to any enforcement or
foreclosure proceedings the Collateral Vessel Owner offers completely to cure
all Events of Default and to pay all expenses, advances and damages to the
Mortgagee consequent on such Events of Default, with interest with respect to
the Collateral Vessel Owner’s obligations as provided herein or in the Credit
Agreement as set forth therein, then the Mortgagee may accept such offer and
payment and restore the Collateral Vessel Owner to its former position, but such
action, if taken, shall not affect any subsequent Event of Default or impair any
rights consequent thereon.
Section 10.    In case the Mortgagee shall have proceeded to enforce any right,
power or remedy under this Mortgage by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Mortgagee, then and in every such case the
Collateral Vessel Owner and the Mortgagee shall be restored to their former
positions and rights hereunder with respect to the property subject or intended
to be subject to this Mortgage, and all rights, remedies and powers of the
Mortgagee shall continue as if no such proceedings had been taken.
Section 11.    (a) The proceeds of any sale or other disposition of any
Collateral Vessel and the net earnings of any charter operation or other use of
any Collateral Vessel and any and all other moneys received by the Mortgagee
pursuant to or under the terms of this Mortgage or in any proceedings hereunder,
the application of which has not elsewhere herein been specifically provided
for, shall be applied in the manner provided in Section 8.7 of the Credit
Agreement.
(a)    To the extent the proceeds of the sale of any Collateral Vessel are not
sufficient to pay the aggregate amount of the Obligations hereby secured, any
Person liable for the


{N3767794.5}    9    



--------------------------------------------------------------------------------





Obligations hereby secured (including without limitation, the Collateral Vessel
Owner and the Guarantors to the extent such Persons are liable) shall remain
jointly and severally liable for such deficiency. Without limiting the
generality of the foregoing, the rights and remedies of the Mortgagee under this
Mortgage and the other agreements, documents and instruments securing or
guarantying any of the Obligations hereby secured shall be cumulative, and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any right or remedy.
Section 12.    Until one or more Events of Default shall have happened and be
continuing, the Collateral Vessel Owner, subject to the terms and conditions of
the Credit Agreement, shall be (a) suffered and permitted to retain actual
possession and use of all Collateral Vessels and (b) shall have the right, from
time to time in its discretion, and without application to the Mortgagee, and
without obtaining a release thereof by the Mortgagee, to dispose of, free from
the lien hereof, any boilers, engines, machinery, masts, spars, boats, anchors,
cables, chains, rigging, tackle, capstans, outfit, tools, pumps, pumping
equipment, apparel, furniture, fittings, equipment , spare parts or any other
appurtenances of any Collateral Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of such Collateral Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, boats, anchors, cables, chains, rigging, tackle, capstans, outfit, tools,
pumps, pumping equipment, apparel, furniture, fittings, equipment, spare parts
or any appurtenances of comparable suitability to the Collateral Vessel Owner,
which shall forthwith become subject to the lien of this Mortgage.
Notwithstanding the foregoing, in no event shall the Mortgagee exercise any of
its remedies under this Article III or any other provision of this Mortgage in a
manner which would impair, in any way, the current United States Coast Guard
endorsement of any Collateral Vessel.

ARTICLE IV.    
Sundry Provisions
Section 1.    All of the covenants, promises, stipulations and agreements of the
Collateral Vessel Owner contained in this Mortgage shall bind the Collateral
Vessel Owner and its successors and assigns and shall inure to the benefit of
the Mortgagee and its successors and assigns. In the event of any assignment or
transfer of this Mortgage by the Mortgagee, the term “Mortgagee”, as used in
this Mortgage, shall be deemed to mean any such assignee or transferee.
Section 2.    Wherever and whenever herein any right, power or authority is
granted or given to the Mortgagee, such right, power or authority may be
exercised in all cases by the Mortgagee or such agent or agents as it may
appoint, and the act or acts of such agent or agents when taken shall constitute
the act of the Mortgagee hereunder.
Section 3.    [Reserved].
Section 4.    Any notice or other communication to be given pursuant hereto
shall be in the manner provided in Section 8.2 of the Guaranty and Collateral
Agreement and addressed as provided therein.


{N3767794.5}    10    



--------------------------------------------------------------------------------





Section 5.    Except as provided in Section 6 of this Article IV, no amendment
or waiver of or consent to any departure from any provision of this Mortgage
shall be effective unless it is in writing and signed by the Security Trustee
and the Collateral Vessel Owner. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given and to the
extent specified in such writing. In addition, all such amendments and waivers
shall be effective only if given with the necessary approvals under Section
11.11 of the Credit Agreement, including, without limitation, the approvals of
the requisite percentage of Lenders under the Credit Agreement, if applicable.
Section 6.    (a) Upon the occurrence of the Termination Date (as defined
below), this Mortgage and the security interest created hereby shall
automatically terminate, be released and discharged in full (provided that all
contingent indemnification obligations set forth in Section 8.4 of the Guaranty
and Collateral Agreement shall survive any such termination), and the Mortgagee,
at the request and expense of the Collateral Vessel Owner, will execute and
deliver to the Collateral Vessel Owner a proper instrument or instruments
acknowledging the satisfaction and termination of this Mortgage, and will duly
release (without recourse and without any representation or warranty) the
Collateral Vessels, together with any monies at the time held by the Mortgagee
or any of its sub-agents hereunder. As used in this Mortgage, “Termination Date”
shall mean the date on which Security Termination (as defined in the Credit
Agreement) shall have occurred.
(a)    In the event that (i) any Collateral Vessel is Disposed of as part of, or
in connection with, any transaction permitted under the Credit Agreement, or if
such asset becomes an Excluded Asset or (ii) the Borrower requests the release
of such Collateral Vessel from the lien granted hereby and such release is
permitted by the terms of the Credit Agreement, then the lien granted hereby
upon such Collateral Vessel shall automatically be released, terminated and
discharged.
(b)    In addition, the Security Trustee shall, without the need for any further
action by any Person, subordinate or release any Lien on any Collateral Vessel
as provided in Section 11.20(b) of the Credit Agreement.
(c)    The Mortgagee shall have no liability whatsoever to any other Secured
Party as the result of any release of, or subordination of any lien on, any
Collateral Vessel in accordance with this Section 6 of Article IV. In the case
of any release or subordination described in this Section, the Security Trustee
shall, at the Collateral Vessel Owner’s expense, promptly execute and deliver to
the Collateral Vessel Owner such documents as the Collateral Vessel Owner or the
Borrower may reasonably request to evidence such release or subordination and
take such additional actions as may from time to time be reasonably requested by
the Collateral Vessel Owner or the Borrower to effect the foregoing.
Section 7.    The Recitals Clauses and the Granting Clause of this Mortgage are
incorporated in and are made a part of this Mortgage.
Section 8.    For the purpose of recording this Fleet Mortgage, the total
principal amount of direct and contingent obligations that is or may become
secured by this Mortgage is


{N3767794.5}    11    



--------------------------------------------------------------------------------





Two Hundred Million and No/00 United States Dollars (USD $200,000,000.00),
excluding interest, expenses and fees. The discharge amount is the same as the
total amount.
Section 9.    THIS FLEET MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE FEDERAL MARITIME LAWS OF THE UNITED STATES OF AMERICA AND,
ONLY TO THE EXTENT NOT ADDRESSED THEREBY, BY THE LAWS OF THE STATE OF NEW YORK.
Section 10.    Further Assurances. To the extent provided by Section 6.12(a) of
the Credit Agreement, the Collateral Vessel Owner shall execute and do all such
assurances, acts and things as the Mortgagee, or any receiver in its reasonable
discretion may require for:
(a)    perfecting or protecting the security created (or intended to be created)
by this Mortgage; or
(b)    preserving or protecting any of the rights of the Mortgagee under this
Mortgage; or
(c)    ensuring that the security constituted by this Mortgage and the covenants
and obligations of the Collateral Vessel Owner under this Mortgage shall enure
to the benefit of assignees of the Mortgagee (or any of them); or
(d)    facilitating the appropriation or realization of the Collateral Vessel or
any part thereof and enforcing the security constituted by this Mortgage on or
at any time after the same shall have become enforceable; or
(e)    the exercise of any power, authority or discretion vested in the
Mortgagee under this Mortgage, in any such case, forthwith upon demand by the
Mortgagee and at the expense of the Collateral Vessel Owner.
Section 11.    (a) If any provision of this Mortgage should be deemed invalid or
shall be deemed to affect adversely the preferred status of this Mortgage under
any applicable law, such provision shall cease to be a part of this Mortgage
without affecting the remaining provisions, which shall remain in full force and
effect, and the Collateral Vessel Owner agrees that it will promptly execute and
deliver such other and further agreements, documents and instruments and do such
things as the Mortgagee in its reasonable discretion may deem to be necessary to
carry out the true intent of this Mortgage.
(a)    Anything herein to the contrary notwithstanding, it is intended that
nothing herein shall waive the preferred status or lien priority of this
Mortgage and that, if any provision or portion thereof herein shall be construed
to waive the preferred status or lien priority of this Mortgage, then such
provision to such extent shall be void and of no effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


{N3767794.5}    12    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Collateral Vessel Owner has caused this Fleet Mortgage
to be duly executed the day and year first above written.
SCF BARGE LINE LLC


By: /s/ TIMOTHY C. POWER            
Name: Timothy C. Power
Title:     President


{N3767794.5}    [Signature Page to Fleet Mortgage]    

--------------------------------------------------------------------------------






ACKNOWLEDGEMENT
STATE OF MISSOURI        §
COUNTY OF SAINT LOUIS     §
On this 18th day of March, 2019, before me personally appeared Timothy C. Power
on behalf of SCF BARGE LINE LLC, and who has executed the foregoing instrument
on behalf of said company and declared to me that such person signed his/her
name thereto by authority of the Board of Directors (or equivalent governing
body) of said company and as the free act and deed of such company, and that
his/her signature on said instrument is authentic.
Notary Public /s/ MATTHEW J. PUTNAM










{N3767794.5}    [Signature Page to Fleet Mortgage]    

--------------------------------------------------------------------------------


        


Schedule 1 TO
FLEET MORTGAGE
Vessel Name
Official Number
 
Vessel Name
Official Number
SCF1027b
1226950
 
SCF2034b
1101683
SCF1028b
1226951
 
SCF2031b
1101684
SCF1029b
1226952
 
SCF2032b
1101685
SCF1030b
1226953
 
SCF2033b
1101686
SCF1031b
1226977
 
SCF2035b
1102202
SCF1032b
1226954
 
SCF2036b
1102203
SCF1033b
1226976
 
SCF2037b
1102204
SCF1034b
1226955
 
SCF2038b
1102205
SCF1035b
1226975
 
SCF2039b
1102206
SCF2022
1101018
 
SCF2040b
1102207
SCF2023
1101019
 
SCF2041b
1102208
SCF2020
1101042
 
SCF2042b
1102354
SCF2021
1101043
 
SCF2043b
1102355
SCF2027
1101308
 
SCF2044b
1102520
SCF2026
1101309
 
MMA2201
1127907
SCF2025
1101310
 
MMA2202
1127909
SCF2024
1101311
 
MMA2203
1127912
SCF2028
1101632
 
MMA2204
1127913
SCF2029
1101633
 
MMA2205
1127914
SCF2030
1101634
 
MMA2206
1127915
Vessel Name
Official Number
 
Vessel Name
Official Number
MMA2207
1127917
 
MMA2227b
1131862
MMA2208
1127918
 
MMA2228b
1131863
MMA2209
1127919
 
MMA2229b
1131864
MMA2210
1127920
 
MMA2230b
1131867
MMA2211b
1131043
 
SCF22118
1136581
MMA2212b
1131044
 
SCF23120
1146528
MMA2213b
1131045
 
SCF23124
1147051
MMA2214b
1131046
 
SCF23125
1147052
MMA2215b
1131047
 
SCF23138
1148252
MMA2216b
1131048
 
SCF23147
1149152
MMA2217b
1131049
 
MMA2312b
1149473
MMA2218b
1131050
 
MMA2329b
1149480
MMA2219b
1131051
 
MMA2314b
1149482
MMA2220b
1131052
 
MMA2315b
1149483
MMA2221b
1131848
 
MMA2316b
1149484
MMA2222b
1131853
 
MMA2317b
1149485
MMA2223b
1131855
 
MMA2318b
1149486
MMA2224b
1131857
 
MMA2320b
1149488
MMA2225b
1131858
 
MMA2313b
1149491
MMA2226b
1131859
 
MMA2311b
1149492



{N3767794.5}
1



--------------------------------------------------------------------------------

        






Vessel Name
Official Number
 
Vessel Name
Official Number
SCF24000
1152520
 
SCF24105b
1152678
SCF24001
1152521
 
SCF24103b
1152679
SCF24002
1152522
 
SCF24101b
1152681
SCF24003
1152523
 
SCF24009
1152682
SCF24004
1152526
 
SCF24013
1153397
SCF24005
1152663
 
SCF24014
1153398
SCF24006
1152664
 
SCF24110b
1153399
SCF24007
1152666
 
SCF24111b
1153400
SCF24008
1152667
 
SCF24113b
1153401
SCF24083
1153754
 
SCF24115b
1153403
SCF24100b
1152668
 
SCF24117b
1153404
SCF24102b
1152669
 
SCF24119b
1153405
SCF24104b
1152670
 
SCF24121b
1153406
SCF24106b
1152671
 
SCF24125b
1153408
SCF24108b
1152672
 
SCF24124b
1153409
SCF24012
1152673
 
SCF24123b
1153410
SCF24011
1152674
 
SCF24122b
1153411
SCF24010
1152675
 
SCF24120b
1153412
SCF24109b
1152676
 
SCF24118b
1153413
SCF24107b
1152677
 
SCF24116b
1153414







{N3767794.5}
2



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF24114b
1153416
 
SCF24084
1153753
SCF24112b
1153417
 
SCF24080
1153757
SCF24015
1153721
 
SCF24026
1153759
SCF24016
1153723
 
SCF24024
1153760
SCF24018
1153724
 
SCF24022
1153761
SCF24017
1153726
 
SCF24020
1153762
SCF24019
1153727
 
SCF24035
1155036
SCF24021
1153728
 
SCF24037
1155037
SCF24023
1153730
 
SCF24039
1155039
SCF24025
1153731
 
SCF24155b
1155041
SCF24027
1153737
 
SCF24156b
1155042
SCF24078
1153738
 
SCF24157b
1155043
SCF24034
1153740
 
SCF24158b
1155045
SCF24033
1153741
 
SCF24159b
1155046
SCF24032
1153742
 
SCF24160b
1155047
SCF24031
1153743
 
SCF24161b
1155048
SCF24030
1153744
 
SCF24162b
1155049
SCF24029
1153745
 
SCF24163b
1155050
SCF24028
1153746
 
SCF24164b
1155051
SCF24086
1153751
 
SCF24146b
1155052







{N3767794.5}
3



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF24147b
1155053
 
SCF24143b
1155080
SCF24148b
1155054
 
SCF24139b
1155082
SCF24149b
1155055
 
SCF24137b
1155083
SCF24150b
1155056
 
SCF24135b
1155084
SCF24151b
1155057
 
SCF24133b
1155085
SCF24152b
1155058
 
SCF24131b
1155086
SCF24153b
1155059
 
SCF24129b
1155087
SCF24154b
1155060
 
SCF24128b
1155088
SCF24145b
1155061
 
SCF24127b
1155089
SCF24040
1155062
 
SCF24126b
1155090
SCF24038
1155063
 
SCF24144b
1156495
SCF24036
1155064
 
SCF24165b
1156496
SCF24130b
1155071
 
SCF24166b
1156497
SCF24132b
1155072
 
SCF24167b
1156498
SCF24134b
1155073
 
SCF24169b
1156499
SCF24136b
1155074
 
SCF24171b
1156501
SCF24138b
1155076
 
SCF24173b
1156502
SCF24140b
1155077
 
SCF24175b
1156503
SCF24141b
1155078
 
SCF24177b
1156504
SCF24142b
1155079
 
SCF24181b
1156505







{N3767794.5}
4



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF24180b
1156506
 
SCF24068
1158152
SCF24179b
1156507
 
SCF24069
1158153
SCF24178b
1156508
 
SCF24070
1158154
SCF24176b
1156509
 
SCF24071
1158155
SCF24174b
1156510
 
SCF24072
1158156
SCF24172b
1156511
 
SCF24073
1158157
SCF24170b
1156513
 
SCF24074
1158158
SCF24168b
1156514
 
SCF24075
1158159
SCF24045
1157834
 
SCF24076
1158160
SCF24044
1157835
 
SCF24327b
1158161
SCF24048
1157837
 
SCF24328b
1158162
SCF24050
1157838
 
SCF24329b
1158163
SCF24056
1157852
 
SCF24330b
1158164
SCF24055
1157854
 
SCF24331b
1158165
SCF24054
1157855
 
SCF24332b
1158166
SCF24053
1157856
 
SCF24333b
1158167
SCF24052
1157857
 
SCF24335b
1158169
SCF24051
1157863
 
SCF24336b
1158170
SCF24047
1157865
 
SCF24184b
1158638
SCF24067
1158151
 
SCF24183b
1158639







{N3767794.5}
5



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF24182b
1158640
 
SCF24318b
1159018
SCF24057
1158996
 
SCF24317b
1159019
SCF24058
1158997
 
SCF24316b
1159020
SCF24060
1158998
 
SCF24315b
1159021
SCF24059
1158999
 
SCF24314b
1159022
SCF24061
1159000
 
SCF24313b
1159023
SCF24063
1159001
 
SCF24312b
1159024
SCF24065
1159002
 
SCF24301b
1159025
SCF24300b
1159003
 
SCF24066
1159026
SCF24302b
1159004
 
SCF24064
1159027
SCF24311b
1159005
 
SCF24062
1159028
SCF24310b
1159006
 
SCF24320b
1161592
SCF24309b
1159007
 
SCF24321b
1161593
SCF24308b
1159008
 
SCF24322b
1161594
SCF24307b
1159009
 
SCF24323b
1161595
SCF24306b
1159010
 
SCF24325b
1161596
SCF24305b
1159011
 
SCF24326b
1161603
SCF24304b
1159012
 
SCF24324b
1161604
SCF24303b
1159013
 
SCF24205
1162321
SCF24319b
1159014
 
SCF24203
1162322







{N3767794.5}
6



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF24201
1162323
 
SCF2501
1163931
SCF24208
1163598
 
SCF2574b
1169702
SCF24209
1163601
 
SCF2505
1169707
SCF24211
1163602
 
SCF2506
1169708
SCF24213
1163603
 
SCF2516
1169713
SCF24215
1163605
 
SCF2513
1169716
SCF24217
1163606
 
SCF26100b
1182413
SCF24219
1163607
 
SCF26101b
1182417
SCF24214
1163618
 
SCF26102b
1182418
SCF24218
1163619
 
SCF26103b
1182420
SCF24216
1163620
 
SCF26104b
1182427
SCF24220
1163624
 
SCF26000
1182437
SCF2500
1163894
 
SCF26001
1182438
SCF2571b
1163897
 
SCF26003
1182440
SCF2570b
1163899
 
SCF26005
1182441
SCF2569b
1163901
 
SCF26006
1182452
SCF2561b
1163914
 
SCF26004
1182453
SCF2559b
1163917
 
SCF26110b
1186891
SCF2553b
1163925
 
SCF26111b
1186893
SCF2502
1163928
 
SCF26112b
1186895







{N3767794.5}
7



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF26113b
1186896
 
SCF26032
1193456
SCF26114b
1186902
 
SCF26033
1193457
SCF26015
1186904
 
SCF26034
1193467
SCF26016
1186906
 
SCF27000
1194831
SCF26017
1186908
 
SCF27001
1194832
SCF26018
1186911
 
SCF27002
1194833
SCF26020
1186912
 
SCF27003
1194834
SCF26022
1186920
 
SCF27005
1194836
SCF26019
1186921
 
SCF27004
1194845
SCF26021
1187015
 
SCF27012
1194848
SCF26120b
1193435
 
SCF27013
1194849
SCF26121b
1193436
 
SCF27014
1194850
SCF26122b
1193437
 
SCF27015
1194852
SCF26123b
1193438
 
SCF27017
1194854
SCF26125b
1193439
 
SCF27016
1194863
SCF26127b
1193440
 
SCF26135b
1195784
SCF26126b
1193450
 
SCF26172b
1195787
SCF26124b
1193451
 
SCF26173b
1195788
SCF26030
1193453
 
SCF26174b
1195789
SCF26031
1193455
 
SCF26175b
1195790







{N3767794.5}
8



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF26176b
1195791
 
SCF27100b
1206646
SCF26177b
1195792
 
SCF27101b
1206647
SCF26140b
1195818
 
SCF27102b
1206648
SCF26141b
1195819
 
SCF27103b
1206649
SCF26142b
1195820
 
SCF27104b
1206650
SCF26143b
1195821
 
SCF27105b
1206651
SCF26144b
1195822
 
SCF27106b
1206652
SCF26145b
1195823
 
SCF27107b
1206653
SCF26146b
1195824
 
SCF27108b
1206654
SCF26147b
1195825
 
SCF27109b
1206655
SCF26148b
1195826
 
SCF27110b
1206656
SCF26149b
1195827
 
SCF27111b
1206657
SCF26136b
1195828
 
SCF27112b
1206658
SCF26137b
1195829
 
SCF28100b
1209620
SCF26138b
1195830
 
SCF28101b
1209621
SCF26139b
1195831
 
SCF28102b
1209622
SCF26150b
1195832
 
SCF28103b
1209623
SCF26151b
1195833
 
SCF28104b
1209625
SCF26152b
1195834
 
SCF28105b
1209641
SCF26153b
1195835
 
SCF28106b
1210119







{N3767794.5}
9



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF28107b
1210120
 
SCF1015b
1224961
SCF28108b
1210121
 
SCF1016b
1224962
SCF28000
1210122
 
SCF1017b
1224963
SCF28001
1210123
 
SCF1018b
1224964
SCF28002
1210124
 
SCF1019b
1224965
SCF28003
1210394
 
SCF1020b
1224966
SCF1001b
1224947
 
SCF1021b
1224967
SCF1002b
1224948
 
SCF1022b
1224968
SCF1003b
1224949
 
SCF1023b
1224969
SCF1004b
1224950
 
SCF1024b
1224970
SCF1005b
1224951
 
SCF1025b
1224971
SCF1006b
1224952
 
SCF1026b
1224972
SCF1007b
1224953
 
SCF11102b
1231357
SCF1008b
1224954
 
SCF14101b
1251209
SCF1009b
1224955
 
SCF14102b
1251211
SCF1010b
1224956
 
SCF14103b
1251212
SCF1011b
1224957
 
SCF14104b
1251213
SCF1012b
1224958
 
SCF14105b
1251214
SCF1013b
1224959
 
SCF14127b
1251215
SCF1014b
1224960
 
SCF14106b
1251216







{N3767794.5}
10



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF14107b
1251217
 
SCF14125b
1251237
SCF14108b
1251218
 
SCF14126b
1251238
SCF14109b
1251219
 
SCF14128b
1251239
SCF14110b
1251220
 
SCF14131b
1251911
SCF14111b
1251221
 
SCF14132b
1251912
SCF14112b
1251222
 
SCF14133b
1251913
SCF14113b
1251223
 
SCF14134b
1251914
SCF14114b
1251224
 
SCF14135b
1251915
SCF14115b
1251225
 
SCF14136b
1251916
SCF14116b
1251226
 
SCF14137b
1251917
SCF14117b
1251227
 
SCF14138b
1251918
SCF14129b
1251228
 
SCF14139b
1251919
SCF14118b
1251229
 
SCF14140b
1251920
SCF14119b
1251230
 
SCF14141b
1251921
SCF14120b
1251231
 
SCF14142b
1251922
SCF14121b
1251232
 
SCF14143b
1251923
SCF14122b
1251233
 
SCF14144b
1251924
SCF14123b
1251234
 
SCF14145b
1251925
SCF14130b
1251235
 
SCF14146b
1251926
SCF14124b
1251236
 
SCF14152b
1251927







{N3767794.5}
11



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF14153b
1251928
 
SCF11108b
1231363
SCF14154b
1251929
 
SCF11109b
1231364
SCF14155b
1251930
 
SCF11110b
1231365
SCF11001
1231121
 
SCF11111b
1231366
SCF11002
1231122
 
SCF11112b
1231367
SCF11003
1231123
 
SCF11113b
1231368
SCF11004
1231086
 
SCF11114b
1231369
SCF11005
1231087
 
SCF11115b
1231370
SCF11006
1231088
 
SCF11116b
1231371
SCF11007
1231089
 
SCF11117b
1231372
SCF11008
1231090
 
SCF11118b
1231373
SCF11009
1231091
 
SCF11119b
1231374
SCF11010
1231092
 
SCF11120b
1231375
SCF11011
1231093
 
SCF11121b
1231376
SCF11101b
1231356
 
SCF11122b
1231377
SCF11103b
1231358
 
SCF11123b
1231378
SCF11104b
1231359
 
SCF11124b
1231379
SCF11105b
1231360
 
SCF11125b
1231380
SCF11106b
1231361
 
SCF11126b
1231381
SCF11107b
1231362
 
SCF11127b
1231382







{N3767794.5}
12



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF11128b
1231383
 
SCF14004
1253023
SCF11129b
1231384
 
SCF14005
1253024
SCF11130b
1231385
 
SCF14006
1253025
SCF11131b
1231386
 
SCF14007
1253026
SCF11132b
1231387
 
SCF14008
1253027
SCF11133b
1231388
 
SCF14009
1253028
SCF11134b
1231389
 
SCF14010
1253029
SCF11135b
1231390
 
SCF14011
1253030
SCF11136b
1231391
 
SCF14012
1253031
SCF11137b
1231392
 
SCF14013
1253032
SCF11138b
1231393
 
SCF14014
1253033
SCF11139b
1231394
 
SCF16000
1272983
SCF11140b
1231395
 
SCF16001
1272984
SCF11141b
1231482
 
SCF16002
1272985
SCF11142b
1231483
 
SCF16003
1272986
SCF11143b
1231484
 
SCF16004
1272987
SCF14000
1253019
 
SCF16005
1272988
SCF14001
1253020
 
SCF16006
1272989
SCF14002
1253021
 
SCF16007
1272990
SCF14003
1253022
 
SCF16008
1272991





{N3767794.5}
13



--------------------------------------------------------------------------------

        


Vessel Name
Official Number
 
Vessel Name
Official Number
SCF16009
1272992
 
SCF16113b
1272966
SCF16010
1273875
 
SCF16114b
1272967
SCF16011
1273876
 
SCF16115b
1272968
SCF16012
1273877
 
SCF16116b
1272969
SCF16013
1273878
 
SCF16117b
1272970
SCF16014
1273879
 
SCF16118b
1272971
SCF16018
1273992
 
SCF16119b
1272972
SCF16100b
1272953
 
SCF16120b
1272973
SCF16101b
1272954
 
SCF16121b
1272974
SCF16102b
1272955
 
SCF16122b
1272975
SCF16103b
1272956
 
SCF16123b
1272976
SCF16104b
1272957
 
SCF16124b
1272977
SCF16105b
1272958
 
SCF16125b
1272978
SCF16106b
1272959
 
SCF16126b
1272979
SCF16107b
1272960
 
SCF16127b
1272980
SCF16108b
1272961
 
SCF16128b
1272981
SCF16109b
1272962
 
SCF16129b
1272982
SCF16110b
1272963
 
SCF24082
1153755
SCF16111b
1272964
 
SCF24085
1153752
SCF16112b
1272965
 
SCF24090
1153747
SCF24093
1155067
 
SCF24200
1158144





{N3767794.5}
14



--------------------------------------------------------------------------------


        


EXHIBIT A TO
FLEET MORTGAGE
Credit Agreement
[See attached.]






{N3767794.5}
1



--------------------------------------------------------------------------------


        


EXHIBIT B TO
FLEET MORTGAGE
Guaranty and Collateral Agreement
[See attached.]










{N3767794.5}